                       Case 1:21-cr-00378-TJK Document 1 Filed 03/26/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                        District of Columbia

                  United States of America                         )
                             v.                                    )
                    ARTHUR JACKMAN
                                                                   )      Case No.
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 6, 2021              in the county of                                       in the
                       District of           Columbia          , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 1512(c)(2)                          Obstruction of an Official Proceeding

18 U.S.C. §§ 1752(a)(1) and (2)                 Knowingly Entering or Remaining in any Restricted Building or Grounds
                                                Without Lawful Authority and Engage in Disruptive and Disorderly Conduct




         This criminal complaint is based on these facts:
See the attached affidavit, which is incorporated herein by reference.




         u Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                  Anthony Tomeo, Task Force Officer, FBI
                                                                                               Printed name and title

Sworn to before me and signed in my presence.
                                                                                                           Digitally signed by G. Michael
                                                                                                           Harvey
                                                                                                           Date: 2021.03.26 12:13:16
Date:             03/26/2021                                                                               -04'00'
                                                                                                 Judge’s signature

                                        Washington, D.C.                     G. Michael Harvey, United States Magistrate Judge
City and state:
                                                                                               Printed name and title
